         Case 1:18-cv-08250-JSR Document 31-1 Filed 11/01/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT

                          SOUTHERN DISTRICT OF NEW YORK


 WINKLEVOSS CAPITAL FUND, LLC,                            Case No. 18-cv-8250 (JSR)

                    Plaintiff,                            AFFIDAVIT OF TYLER MEADE
                                                          IN SUPPORT OF MOTION TO
        v.                                                CONFIRM ATTACHMENT
                                                          ORDER
 CHARLES SHREM,

                    Defendant.


       I, Tyler Meade, hereby declare as follows:

       1.      I am member of the California and New York bars and principal at the Meade

Firm p.c., counsel for Plaintiff Winklevoss Capital Fund, LLC (“WCF”) in the above referenced

matter. Except as to matters stated on information and belief, I have personal knowledge of the

information referenced herein and could competently testify as to its truth if called to do so. As

to matters stated on information and belief, I am informed and believe them to be true.

       2.      Pursuant to the Court’s October 2 Attachment Order, WCF served a copy of the

Order on each garnishee through its registered agent for service of process in New York as well

as through other means intended to give prompt notice to the garnishee, including service on

principal places of business. WCF also endeavored to identify individuals within each of the

garnishees to send a courtesy copy of the Order. True and correct copies of the proofs of service

showing that the Attachment Order was served on Bank of America Corporation, Bank OZK,

Branch Bank and Trust Company, bitFlyer USA, Inc., Bitpay, Inc., Bitstamp USA, Inc, Bittrex,

LLC, Bittrex, Inc., Centennial Bank, Charles Schwab & Co., Inc., Coinbase, Inc., Digital Asset

Holdings, LLC, E*Trade Financial Corporation, Fidelity Investment, Inc., Fifth Third Bank, itBit

PTE, ltd., J.P. Morgan Chase Bank, N.A., Local Bitcoins USA, Inc., Noble Markets, LLC,


                                                 1
         Case 1:18-cv-08250-JSR Document 31-1 Filed 11/01/18 Page 2 of 2



Payward, Inc. (Kraken), The PNC Financial Services Group, Inc., Poloniex, LLC, TD

Ameritrade, Inc., Trustco Bank Corp., NY, Wells Fargo Advisors Financial Network, LLC,

Wells Fargo Bank, N.A., Wells Fargo USA Holdings, Inc., and Xapo, Inc. are attached hereto as

Exhibit 1.

       3.      Defendant Charles Shrem was personally served with the Summons, the

Complaint and the Order of Attachment on October 29, 2018. A true and correct copy of the

proof of service is attached hereto as Exhibit 2.

       4.      Bank of America, Bank OZK, bitFlyer USA, Inc., Bitstamp USA, Inc., Centennial

Bank, Charles Schwab & Co., Inc., Fidelity Investments and J.P. Morgan Chase Bank, N.A. all

provided written notice to WCF that they do not hold any assets of Charles Shrem. I am unaware

whether these garnishees have provided written filings with the Court as I have not received any.

True and correct copies of these letters are attached hereto as Exhibit 3.

       5.      My firm has been in touch with representatives from Coinbase, Inc., E*Trade and

PNC Bank. All of these entities have conveyed to us that they do not hold any of Shrem’s assets,

but they have yet to provide written confirmation.

       6.      As of this filing, WCF has not received a response from the following entities

which were served with the Court’s October 2 Attachment Order: Bitpay, Inc., Fifth Third Bank,

Payward, Inc., TD Ameritrade, Inc., Trustco Bank Corp., Wells Fargo Bank, N.A. and Wells

Fargo USA Holdings, Inc.

       I declare under penalty of perjury under the laws of the United States and the State of

Florida that the foregoing is true and correct to the best of my knowledge.

       Executed on November 1, 2018 in Bal Harbour, Florida.

                                                        /s/ Tyler Meade
                                                        Tyler Meade



                                                    2
